



EXHIBIT 10.1


EVERTEC, INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT - EXECUTIVES


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the Vesting Schedule
(defined below), this “Agreement”) is made as of this 27th day of February, 2020
(the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and you (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below).


W I T N E S S E T H


WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”); and


WHEREAS, the Participant may be a senior executive of the Company who is subject
to the Evertec Group, LLC Executive Severance Policy in effect as of the date of
this Agreement (if applicable, the “Policy”), which Policy has been approved and
authorized by the Compensation Committee or the Board of Directors of the
Company; and


WHEREAS, the Participant may be a senior executive of the Company who has a
valid employment agreement as of the date hereof that has been approved and
authorized by the Compensation Committee or the Board of Directors of the
Company (if applicable, the “Executive Employment Agreement”); and


WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its Affiliates and Subsidiaries (the “Employment”), the
Company desires to grant Restricted Stock Units (“RSUs”) to the Participant (the
“Award”), subject to the terms and conditions of the Plan and this Agreement;
and


WHEREAS, such RSUs could be time-based RSUs (“Time-Based RSUs”), which vest on a
future specified date or dates, as specified in Exhibit A; and


WHEREAS, such RSUs could also be performance-based RSUs (“Performance-Based
RSUs”), which vest on a future specified date or dates and are subject to
certain performance metrics, as specified in Exhibit A.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.
Grant of RSUs. In consideration of the Employment, the Company will grant to the
Participant the number of RSUs set forth in the vesting schedule attached hereto
as Exhibit A (the “Vesting Schedule”). Each RSU represents the unfunded and
unsecured promise of the Company to deliver to the Participant one share of
common stock, par value $.01 per share, of the Company (the “Common Stock”) on
the Settlement Date (as defined in Section 6 hereof).



2.
Purchase Price. The purchase price of the RSUs shall be deemed to be zero U.S.
Dollars ($0) per share.



3.
Vesting. The RSUs shall vest and become non-forfeitable on the dates established
in the Vesting Schedule (each such date, a “Vesting Date”), provided that the
Participant is actively carrying out his or her duties in connection with the
Employment at all times from the Date of Grant through each respective Vesting
Date.



4.
Termination. For purposes of this Section 4, “Termination Date” is the date the
Participant’s Employment is terminated or terminates. This Section 4 shall
govern the treatment of the RSUs granted under this Agreement upon the
Participant's termination of Employment; provided, however, that if the
Participant’s Executive Employment Agreement addresses the treatment of RSUs
upon termination, then the provisions of such Executive Employment Agreement
shall govern instead of this Section 4. Defined terms used but not otherwise
defined in this Section 4 or in the Plan will have the meanings attributed to
them in the Policy.

(a)
In the event that the Employment is terminated in a Qualifying Termination (as
defined in the Policy) other than within twenty-four (24) months following a
Change in Control (as defined in the Policy), then:

(i)
Unvested RSUs that are Time-Based shall vest on a pro-rata basis as of the
Termination Date and the Termination Date shall be deemed to be the Vesting Date
under this Agreement; and

(ii)
Unvested RSUs that are Performance-Based, shall vest and be settled following
the end of the performance period based on actual performance determined at the
end of the performance period on a pro-rata basis.

(iii)
For purposes of clauses 4(a)(i) and (ii), the pro-rata portion of the award that
will become vested shall be determined by multiplying the total number of RSUs
subject to the award, by a fraction, the numerator of which is the number of
completed months in which the Participant was employed from the Date of Grant to
the Termination Date, and the denominator of which is the number of months
required for the award to vest in full under the Vesting Schedule, and then
reducing therefrom the number of RSUs that have previously been vested, if any.

(b)
In the event that the Employment is terminated in a Qualifying Termination
within twenty-four (24) months following a Change in Control, then, subject to
the Participant's compliance with Section 11:

(i)
Unvested RSUs that are Time-based shall become fully vested and the Termination
Date shall be deemed to be the Vesting Date under this Agreement; and

(ii)
Unvested RSUs that are Performance-based, shall become fully vested upon the
Qualifying Termination (x) based on actual level of performance achieved as of
the Change in Control (to the extent the performance period with respect to the
relevant goal was completed as of the Change in Control date) and (y) at the
target level of performance (to the extent the performance period with respect
to the relevant goal was not complete as of the Change in Control date) and the
Termination Date shall be deemed to be the Vesting Date under this Agreement.
For the avoidance of doubt, it is understood that there may be circumstances
where a component of an unearned performance award is valued based on actual
performance and a separate component is valued based on target performance. The
Company, in its sole discretion, shall determine the number of RSUs that vest
pursuant to this provision, if any.

(c)
For the avoidance of doubt, in no event shall the Participant become entitled to
accelerated vesting of the Participant’s RSUs under both Sections 4(a) and 4(b).

(d)
In the event the Employment is terminated or terminates other than in a
Qualifying Termination, all of the RSUs (both Time-Based and Performance-Based)
that have not become vested as of the Termination Date shall automatically be
forfeited as of the Termination Date.

(e)
Release Requirement. As a condition to the acceleration of vesting (or the
continued vesting post-termination of Performance-based RSUs based on the
achievement of Company business performance) pursuant to Section 4(a) or (b) of
this Agreement, the Participant shall be obligated to execute a separation
agreement and general release of all claims in favor of the Company, their
current and former affiliates, subsidiaries and stockholders, and their current
and former directors, officers, employees, insurers and agents, in a form
reasonably determined by the Company; provided, however, that, if the
Participant should fail to execute such release within the time required by the
Company, or revokes within seven (7) days of execution, the Company shall not
have any obligation to provide the benefits under Section 4(a) or (b) under this
Agreement.

5.
Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) -- provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant -- the Participant shall receive on the Settlement Date or at the
next payroll payment (but in no event more than 75 days after the Vesting Date)
either: (a) a number of Shares (as defined in Section 6 below) having a Fair
Market Value (as defined below) on the Vesting Date equal to the aggregate
amount of the cash dividends paid by the Company on a single share of the Common
Stock, multiplied by the number of RSUs that are settled on the Settlement Date;
or (b) a lump sum cash payment equal to the aggregate amount of the cash
dividends paid by the Company on a single share of the Common Stock, multiplied
by the number of RSUs that are settled on the Settlement Date ((a) or (b) as
applicable, the “Dividend Payment”); provided, however, that in the case of (a),
any partial Share resulting from the calculation will be paid in cash.



For purposes of this Agreement, “Fair Market Value” means the closing price of
the Company’s Common Stock at the close of business of the applicable date.


6.
Settlement. Within 75 days following the day any RSUs are vested in accordance
with the terms and conditions of this Agreement (the “Settlement Date”), the
Company shall (a) issue and deliver to the Participant one share of Common Stock
for each vested RSU (the “Shares”) and enter the Participant’s name as a
shareholder of record or beneficial owner with respect to the Shares on the
books of the Company; and (b) calculate the Dividend Payment. The Participant
agrees that the Company may deduct from the Dividend Payment any amounts owed by
the Participant to the Company with respect to any whole Share issued by the
Company to the Participant to cover any partial Share resulting from the
settlement process.



7.
Restrictive Covenants. The Participant hereby acknowledges that he or she is
subject to all of the requirements and conditions in his or her Executive
Employment Agreement or in the Restatement of Confidentiality and Non-Compete
Agreements, as applicable, (“Covenant Agreements”) previously executed by him or
her and that he or she will continue to comply with such Covenant Agreements.
Furthermore, the Participant acknowledges that the RSUs granted hereunder serve
as sufficient consideration for the reaffirmation of the Covenant Agreements
contained herein.



8.
Taxes. Unless otherwise required by applicable law, on the Settlement Date, (a)
the Shares and the Dividend Payment will be considered ordinary income for tax
purposes and subject to all applicable payroll taxes; (b) the Company shall
report such income to the appropriate taxing authorities as it determines to be
necessary and appropriate; (c) the Participant shall be responsible for payment
of any taxes due in respect of the Shares and the Dividend Payment; and (d) the
Company shall withhold taxes in respect of the Shares and the Dividend Payment
(a “Tax Payment”). In order to satisfy the Participant’s obligation to pay the
Tax Payment, the Company will withhold from any Shares otherwise to be delivered
to the Participant, a number of whole shares of Common Stock having a Fair
Market Value equal to the Tax Payment (i.e., a “cashless exercise”); provided,
however, that the Participant may elect to satisfy his or her obligation to pay
the Tax Payment through a non-cashless exercise, by notifying the Company within
at least 5 business days before the Settlement Date. If the Participant does not
provide such notification within the established timeframe, the Company will
proceed with the default method of the cashless exercise. If the Participant
fails to pay any required Tax Payment, the Company may, in its discretion,
deduct any Tax Payments from any amount then or thereafter payable by the
Company to the Participant and take such other action as deemed necessary to
satisfy all obligations for the Tax Payment (including reducing the number of
Shares delivered on the Settlement Date). The Participant agrees to pay the
Company in the form of a check or cashier’s check any overage of the Tax Payment
paid by the Company as a result of making whole any partial Share issued through
a cashless exercise. Furthermore, the Participant acknowledges and agrees that
the Participant will be solely responsible for making any Tax Payment directly
to the appropriate taxing authorities should the Participant opt not to satisfy
his or her Tax Payment through a cashless exercise.



9.
Rights as Stockholder. Upon and following the Settlement Date (but not before),
the Participant shall be the record or beneficial owner of the Shares unless and
until such Shares are sold or otherwise disposed of, and, if a record owner,
shall be entitled to all rights of a stockholder of the Company (including
voting rights).



10.
Section 409A. Although the Company does not guarantee the tax treatment of any
payments under this Agreement, the intent of the Company is that the payments
under this Agreement be exempt from Section 409A of the Internal Revenue Code of
1986, as amended, and all Treasury Regulations and guidance promulgated
thereunder (“Code Section 409A”) under the “short-term deferral exception” and
to the maximum extent permitted the Agreement shall be limited, construed and
interpreted in accordance with such intent. The Company intends that the
performance conditions applicable to the Performance-Based RSUs relate to the
Company’s business activities and/or organizational goals within the meaning of
Treas. Reg. 1.409A-1(d)(1). In no event whatsoever shall the Company or its
affiliates or their respective officers, directors, employees or agents be
liable for any additional tax, interest or penalties that may be imposed on the
Participant by Code Section 409A or damages for failing to comply with Code
Section 409A. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, if at the time of the Participant’s separation from
service (as defined in Code Section 409A), the Participant is a “Specified
Employee,” then the Company will defer the payment or commencement of any
nonqualified deferred compensation subject to Code Section 409A payable upon
separation from service (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six (6)
months following separation from service or, if earlier, the earliest other date
as is permitted under Code Section 409A (and any amounts that otherwise would
have been paid during this deferral period will be paid in a lump sum on the day
after the expiration of the six (6) month period or such shorter period, if
applicable). The Participant will be a “Specified Employee” for purposes of this
Agreement if, on the date of the Participant’s separation from service, the
Participant is an individual who is, under the method of determination adopted
by the Company designated as, or within the category of employees deemed to be,
a “Specified Employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.



11.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the Commonwealth of Puerto Rico applicable to contracts to be
performed therein.



12.
Notice. Every notice or other communication relating to this Agreement shall be
made in writing and the notice, request or other communication shall be deemed
to be received upon receipt by the party entitled thereto. Any notice, request
or other communication by the Participant should be delivered to the Company’s
General Counsel.



13.
Miscellaneous. This Agreement, the Plan and the Covenant Agreements contain the
entire agreement between the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
parties hereto. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan. The terms and provisions of the Plan and the
Vesting Schedule are incorporated herein by reference, and the Participant
hereby acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.



By clicking “I Accept” in the checkbox below, the Participant is hereby agreeing
to the terms and conditions of this Agreement as of the Date of Grant set forth
above, and that he or she has read the same, including the Vesting Schedule.




1

